United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4059
                                    ___________

Franki Mayer,                              *
                                           *
      Plaintiff - Appellant,               *
                                           *   Appeal from the United States
      v.                                   *   District Court for the
                                           *   District of South Dakota.
Kenneth S. Apfel, Commissioner of          *
Social Security,                           *       [UNPUBLISHED]
                                           *
      Defendant - Appellee.                *

                                    ___________

                               Submitted: June 18, 1999

                                   Filed: July 26, 1999
                                    ___________

Before LOKEN, BRIGHT, and ROSS, Circuit Judges.
                            ___________

PER CURIAM.

       Franki Mayer applied for Social Security disability and supplemental security
income benefits, alleging an amended disability onset date of April 1, 1995. After a
hearing, the Commissioner’s administrative law judge decided that Mayer is not
entitled to benefits, finding that her bipolar disorder is a severe non-exertional
impairment, that it only slightly limits her ability to work, and that Mayer retains the
residual functional capacity to perform her past relevant work as truck driver, sorter,
bartender, and cashier. After the Commissioner’s Appeals Council denied Mayer’s
request for review of the ALJ’s adverse decision, she commenced this action for
judicial review of the Commissioner’s final decision. See 42 U.S.C. §§ 405(g),
1383(c)(3).

       The district court1 granted summary judgment in favor of the Commissioner,
concluding that the ALJ’s decision is supported by substantial evidence in the
administrative record as a whole. Mayer now appeals to this court, arguing the record
does not support the ALJ’s decision because five mental health professionals have
opined that Mayer’s psychological condition imposes substantial and therefore
disabling restrictions on her ability to work. After careful review of the administrative
record as a whole, we agree with the district court that the ALJ’s decision is supported
by the requisite substantial evidence. Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE RICHARD H. BATTEY, United States District Judge for
the District of South Dakota.

                                          -2-